DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Coney (US Pub No. 2019/0254919) and Levy (US pub No. 2013/0250078) have been added to the current office action to address the amended claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Coney (US Pub No. 2019/0254919) and Levy (US pub No. 2013/0250078).
Regarding claim 1, Coney teaches a white stick device (See abstract, Fig. 10 and [0016]) configured to:
receive images captured by a camera of the white stick device (Fig. 10, [0167], and [0071]);
search for pedestrian crossings and signaling devices in the images (See [0052] and [0055]);
store route information including positions of pedestrian crossings and signaling devices (See [0067]).
Coney does not teach to determine whether a pedestrian crossing or a signaling device is within a predetermined distance from the walking stick device; and upon determination that a pedestrian 
Levy teaches to determine whether an object is within a predetermined distance from the walking stick device; and upon determination that an object is within the predetermined distance, notify a user of approach of the pedestrian crossing or the signaling device (See [0020]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Coney’s device to include Levy’s notification to better “provide visually impaired users with an understanding of their environment that mimics the visual sense”. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683